Brady, J.:
Tbe complaint herein sets forth that in 1875, a building belonging to James M. Sbaw, situate on bis lands known as 25 Duane street, in tbe city of New York, was so injured by fire that tbe walls thereof became unsafe to tbe knowledge of tbe defendants; that they permitted them to remain thus standing until one of them fell and so injured tbe plaintiff’s intestate that she died. Tbe answer contains a denial of knowledge or information sufficient to form a bebef of all tbe material facts.
Hpon tbe trial tbe complaint was dismissed on tbe ground that no cause of action was contained therein against tbe defendant, tbe City. Tbe ruling of tbe learned justice presiding was based upon tbe case of Maxmilian v. The Mayor (62 N. Y. Rep., 160). It *440appears, upon proper investigation, that tbe duty of examining and removing, if necessary, any and all structures, or parts of structures forming parts of buildings, when dangerous, devolves upon tbe department of buildings, wbicb was created by special statutes, providing in detail not only for tbe manner in wbicb buildings shall be constructed, but also for tbe way in which they shall be removed, taken down, or parts thereof removed or taken down, under tbe direction and at tbe instance of tbe department mentioned. (Chap. 625, Laws 1871; chap. 547, Laws 1874.) These acts also vest large discretionary power in tbe superintendent of tbe department, and authorize him to modify or vary any of tbe several provisions to meet tbe requirements of special cases, on presentation of tbe facts by petition to this court, and on obtaining a certificate thereupon that be is empowered to exercise such discretion.
Tbe powers conferred upon tbe department are in many respects indeed quasi judicial and tbe machinery of tbe law is put summarily in motion when tbe department acting under tbe laws call for its application. (Sections 31, 33, 36, 37, 38, 39, chapter 625, Laws 1871.) Tbe defendants have no authority oyer tbe department in tbe exercise of tbe powers conferred, and are without supervisory control. They appoint tbe superintendent, and they pay tbe expenses of tbe department, wbicb was created, not for tbe immediate benefit of tbe municipality, but as a means to tbe exercise of tbe sovereign power for tbe benefit of all citizens. Tbe officers are not tbe agents or servants of tbe corporation, therefore, but are public agents or servants of tbe public at large, and tbe corporation is not responsible for their acts or omissions, nor for tbe acts or omissions of tbe subordinates appointed by them. In stating these legal propositions we are repeating what was said in tbe Maxmilian case (supra), and they seem to meet tbe exigencies of this case exactly. If tbe defendants were not thus relieved of tbe duty of guarding tbe public from tbe danger of permitting unsafe walls to remain standing a different conclusion must have been expressed; but they have been relieved, and tbe whole subject transferred to a special department with duties prescribed and imposed, and it is supposed to tbe greater advantage and greater security of tbe citizen. Tbe defendants by making tbe selection of tbe officer who is to preside over tbe department, and by paying tbe expenses entailed by its *441existence, do all the duties they are called upon to perform except to remove the superintendent when proper charges are made.
The department must, in other words, do what the defendants would have been required to do, had not the sovereign power created it, imposing upon it the necessary obligations and conferring upon it the necessary authority to make it effective. We think the case of Maxmilian, supra, and this parallel, therefore, and that this is to ' be governed by the same rules which were declared in that case.
We cannot perceive any distinction between them in principle. They are, as already suggested, parallel. Whether the plaintiff have any and what remedy, we are not called upon here to decide. It rarely happens, however, that our laws are inadequate to furnish redress for wrongs done.
The judgment should be affirmed.
Davis, P. J., concurred.
Present — Davis, P. J., Beady and Daniels, JJ.
Judgment affirmed.